Citation Nr: 0004992	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-18 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Whether there was clear and unmistakable error involved in an 
August 1946 rating decision which denied entitlement to 
service connection for strabismus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from July 1945 to 
August 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which determined that there was no clear 
and unmistakable error in an August 1946 rating decision.  A 
notice of disagreement was received in October 1998, a 
statement of the case was issued in October 1998, and a 
substantive appeal was received in November 1998.  

Other related issues raised during the pendency of this 
appeal are addressed in the remand section of this decision.


FINDING OF FACT

The August 1946 rating decision which denied entitlement to 
service connection for strabismus did not involve undebatable 
error which, had it not been made, would have manifestly 
changed the outcome of that decision.  


CONCLUSION OF LAW

The August 1946 rating decision which denied entitlement to 
service connection for strabismus did not involve clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The history of this claim is briefly set forth as follows.  
The veteran had active military service from July 1945 to 
August 1946.  Shortly following service separation, in August 
1946 the veteran filed a claim for service connection for 
"eye weakness."  The veteran indicated that his "eyes were 
weak prior to Naval service, and have been aggravated by 
service."  

In an August 1946 rating decision, entitlement to service 
connection was denied on the basis that the "condition is in 
the nature of a constitutional or developmental abnormality, 
not a disability within the meaning of [VA laws]."  The 
rating decision described the disability as "strabismus."  
That decision was based on the veteran's service medical 
records, which reflected frequent treatment and surgeries for 
eye problems and showed a medical diagnosis of strabismus.  

The veteran was notified of the August 1946 rating decision 
and his appellate rights by VA letter dated in August 1946, 
but he did not initiate an appeal.  In April 1998, the 
veteran filed a claim that clear and unmistakable error was 
committed by the VA in the August 1946 rating decision.  The 
veteran maintains that he had filed a claim for eye weakness, 
and that service connection should have been granted for 
diplopia as a result of the surgery for strabismus.  The 
veteran further maintains that he never claimed service 
connection for strabismus, but merely claimed that he had eye 
problems following the in-service surgeries.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that clear and unmistakable error 
is the type of administrative error during the adjudication 
of a claim which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  Winslow v. 
Brown, 8 Vet. App. 469, 474 (1996); Russell v. Principi, 3 
Vet. App. 310, 313 (1992) (en banc).  If the evidence 
establishes clear and unmistakable error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).

The Court defines a determination of CUE in a prior 
adjudication to mean that:  (1) "[e]ither the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) "a determination that there was [CUE] 
must be based on the record and the law that existed at the 
time of the prior ... decision."  Russell, 3 Vet. App. at 
313-314 (emphasis added).

CUE is more than a difference of opinion, and the 
misinterpretation of facts does not constitute CUE.  
38 C.F.R. § 3.105(b); see Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  "[I]t is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, 
[CUE]"  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
Failure to fulfill the duty to assist cannot constitute CUE.  
See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

In short, the essence of a claim of CUE is that it is a 
collateral attack on an otherwise final rating decision by a 
VA RO.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed.Cir. 1994).  
As such, there is a presumption of validity that attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  Fugo, 6 
Vet. App. at 44.  

In the present case, at the time of the August 1946 rating 
decision, the evidence of record consisted of the veteran's 
service medical records.  A July 1945 service medical record 
contains a diagnosis of astigmatism, mixed, which existed 
prior to service enlistment.  It was noted that the veteran 
had been intercepted in the recruit examining line because of 
his defective vision.  It was further noted that according to 
the veteran's own statement, he knew that he had poor vision 
in his right eye for about five years.  Examination was 
negative except for a right convergent strabismus of about 
twenty degrees.  

A December 1945 service medical record contains a diagnosis 
of strabismus, which existed prior to service.  The examiner 
indicated that the veteran definitely had a muscle weakness 
in the right eye, which could be causing headaches.  In 
January 1946, the veteran underwent surgery for the right 
eye, described as internal recession.  A June 1946 record 
reflects that the veteran was seen with complaints of double 
vision.  It was noted that the veteran had a history dating 
from the age of six, consisting of headaches and progressive 
diplopia.  It was further noted that in January 1946, the 
veteran underwent an internal recession of the right eye, and 
since that time diplopia has manifestly increased. 

A July 1946 record reflects that the veteran had been fitted 
with glasses, but they did not help his vision.  The veteran 
continued to complain of double vision and headaches.  The 
record noted that when the veteran was six years old, it was 
noticed that his right eye turned in.  For several days in 
July 1946, the veteran underwent orthoptic treatment on a 
stereoorthopter.  On the veteran's service separation 
examination report, dated in August 1946, it was noted that 
his right eye was 3/20, corrected to 20/20 by glasses.
  
The veteran essentially appears to argue that it was error to 
deny service connection for strabismus, when his claim was 
actually for eye weakness.  Further, the veteran maintains 
that he should have been awarded service connection for 
diplopia, as secondary to his in-service eye surgery.  In 
short, it appears that the veteran disagrees with how the 
facts at the time of the August 1946 rating decision, as he 
contends that the record at that time showed an eye disorder 
that was incurred during active military service.  

The RO has noted that it may have been error to find that 
strabismus was a congenital or developmental defect.  The 
Board notes that there is no medical evidence of record to 
show the exact medical nature of strabismus as far as whether 
it is congenital or developmental.  However, even if the 1946 
rating decision was incorrect in such a finding, the Board 
does not believe that the outcome would have been different 
but for that error.  It is clear from service medical records 
that the veteran has preexisting eye problems which service 
medical personnel, in their medical judgment, considered in 
reaching a medical diagnosis of strabismus.  It is also clear 
that the veteran underwent several corrective procedures 
during service.  However, his vision was correctable to 20/20 
at the time of discharge, and under the circumstances there 
is no basis for finding that the preexisting strabismus 
increased in severity during service.  In other words, even 
if the 1946 rating decision had not viewed the strabismus as 
congenital or developmental, the outcome would have been the 
same as there was not basis for finding that the preexisting 
strabismus was aggravated by the veteran's service. 

As to the argument that the 1946 rating decision was in error 
by not addressing the question of service connection for 
diplopia, the service medical records clearly described 
various findings related to the eyes and vision, but the 
records also show that the essential medical diagnosis was 
strabismus.  The Board is unable to find clear and 
unmistakable error in the failure to formally consider 
diplopia when the medical evidence of record clearly showed 
that strabismus was the formal diagnosis most consistently 
arrived at by medical personnel.  Moreover, the Board notes 
that the veteran himself did not mention diplopia when he 
filed his claim in 1946.  

In sum, any error involved in the 1946 rating decision does 
not compel the conclusion that the result would have been 
manifestly different but for the error.  


ORDER

The appeal is denied.


REMAND

In April 1998, the veteran submitted his claim for clear and 
unmistakable error in the August 1946 rating decision.  
During the pendency of that appeal, in his notice of 
disagreement received in October 1998, the veteran requested 
a hearing at the RO so that he could "personally explain in 
detail" his claim.  A hearing was subsequently held at the 
RO in November 1998.  The veteran testified that he was first 
seen in service for headaches, which he was told may be 
caused by vision problems, or strabismus.  He subsequently 
underwent several surgeries on his right eye during service, 
and he believed that these surgeries led to his double 
vision.  He indicated that his right eye did not currently 
"work" together with his left eye.

In light of the veteran's hearing testimony, in a March 1999 
supplemental Statement of the case, the RO indicated that it 
was amending the issue as follows:  "Service connection for 
right diplopia (double vision), strabismus (convergence 
insufficiency), amblyopia (lazy eye) (claimed as right eye 
disability) and whether the decision to deny service 
connection for strabismus, and which did not independently 
address the issue of diplopia, was clearly and unmistakably 
erroneous."  The RO also included an issue for service 
connection for migraine headaches.

In June 1999, the RO received the veteran's Statement of 
Accredited Representative in Appealed Case, VA Form 646, 
which expressly referred to all four of the new issues, and 
the Board construes that communication as a notice of 
disagreement with respect to the new issues raised in the 
March 1999 supplemental statement of the case (which was 
apparently intended by the RO to be a formal adjudication of 
the new issues). 

Viewing the above sequence of events in light of VA 
procedural requirements, the March 1999 supplemental 
statement of the case served as a formal denial (as a rating 
decision) on the new issues, and the June 1998 VA Form 646 
served as a notice of disagreement to that adjudication.  
Under these circumstances, appropriate action pursuant to 38 
C.F.R. § 19.26 must be accomplished to reexamine the claims 
and determine if any additional review or development is 
warranted, and to issue a proper statement of the case in 
order to allow the veteran the opportunity to properly 
complete and appeal as to any or all of the new issues by 
filing a timely substantive appeal.  

Although the Board in the past has referred such matters to 
the RO for appropriate action, the United States Court of 
Appeals for Veterans Claims (Court) has made it clear that 
the proper course of action is to remand the matter to the 
RO.  Manlincon v. West, 12, Vet.App. 238 (1999).


Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The RO should reexamine the veteran's 
claims of entitlement to service 
connection for right diplopia, for 
amblyopia, and for migraine headaches and 
determine if additional review or 
development is warranted.  After any 
necessary action is accomplished, the RO 
should then issue a statement of the case 
clearly addressing all new issues.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete appeals as to any or 
all of these issues.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12, Vet.App. 238 (1999).
 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



